    Case: 1:18-cv-07176 Document #: 38 Filed: 08/29/19 Page 1 of 2 PageID #:142




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CAZIM CAUSEVIC,                               )
on behalf of plaintiff and                    )
the classes defined below,                    )
                                              )
               Plaintiff,                     )       18 C 7176
                                              )
       vs.                                    )       Judge Alonso
                                              )       Magistrate Judge Valdez
DIRECT ENERGY SERVICES,                       )
LLC, and DOES 1-10,                           )
                                              )
               Defendants.                    )

                                  NOTICE OF SETTLEMENT

       Plaintiff Cazim Causevic and Defendant Direct Energy Services, LLC have resolved this

matter on an individual basis. The parties are working on completing the settlement documents

and anticipate filing a stipulation of dismissal in October, 2019.

Respectfully submitted,

s/ Heather Kolbus                                             s/ William B. Thomas (w/ consent)
Daniel A. Edelman                                             William B. Thomas
Heather Kolbus                                                McDowell Hetherington, LLP
EDELMAN, COMBS, LATTURNER                                     1001 Fannin Street, Suite 2700
       & GOODWIN, LLC                                         Houston, TX 77002
20 S. Clark Street, Suite 1500                                (713) 337-5580
Chicago, IL 60603
(312) 739-4200                                                Joshua M. Feagans
                                                              Griffin | Williams LLP
                                                              21 N. Fourth Street
                                                              Geneva, IL 60134
                                                              (630) 524-2563
    Case: 1:18-cv-07176 Document #: 38 Filed: 08/29/19 Page 2 of 2 PageID #:143




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on August 29, 2019, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, which caused
notice via email to be sent to the following:

       William B. Thomas - William.thomas@mhllp.com
       McDowell Hetherington, LLP
       1001 Fannin Street, Suite 2700
       Houston, Texas 77002

       Joshua M. Feagans - jfeagans@gwllplaw.com
       Griffin | Williams LLP
       21 N. Fourth St.
       Geneva, Illinois 60134


                                                                    s/ Heather Kolbus
                                                                    Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
